Citation Nr: 0005225	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO), which denied the benefit sought on appeal.

In October 1998, the Board reopened the veteran's claim based 
on new and material evidence, and then remanded this issue 
for further development.  The RO continued its denial of the 
veteran's service connection claim based on the requested 
development.  The case has returned to the Board for 
appellate review.

In testimony before the undersigned in December 1999, the 
veteran, through his representative, raised the issue of 
entitlement to service connection for knee replacement 
secondary to a low back disorder.  In light of the outcome in 
this case, as set out below, the Board finds that this issue 
has no legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that any current back disorder is not related to 
the veteran's active duty service.


CONCLUSION OF LAW

A back disorder was not incurred during active military 
service and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran gave 
initial complaints of low back pain in June 1953.  No 
abnormal findings, however, were made at that time.  In April 
1954, he was seen for complaints of pain in the low back for 
the previous year.  At that time he reported a history of low 
back pain during most of his life, as well as increased low 
back pain after catching a sandbag in June 1953 during basic 
training.  He further reported that at the time of the 1953 
injury, he was treated at a dispensary for chronic low back 
pain, and that he had experienced severe lumbosacral pain 
with radiation down the posterior of his left thigh and calf 
when he coughed or sneezed. 

Service medical records during 1954 show various treatments 
for complaints of back pain and radicular symptoms.  The 
clinical impressions included a possible herniated disc, 
lumbosacral strain, possible herniated nucleus pulposus, 
sacroiliac joint disease and left sciatic neuralgia.  
December 1954 radiology and hospital reports, however, were 
negative for lumbar pathology to include a herniated nucleus 
pulposus, although it must be noted that an orthopedist noted 
the possibility of slight sacroiliac changes.  Still, the 
orthopedist also opined that the veteran's complaints were 
out of proportion to the findings,  

At his April 1955 discharge examination the veteran was 
clinically evaluated and found to have a normal spine, normal 
lower extremities and a normal neurological system.

After service, the veteran's private physician, T. E. Rusan, 
M.D., certified in April 1962 that the veteran had had pains 
in the lumbar area with swelling of the lumbar muscles in 
August 1955.

The veteran underwent special neuropsychiatric and orthopedic 
VA examinations in May 1962.  The reports cumulatively note 
complaints of low back pain during and since service, which 
was described as radiating across the back and occasionally 
to the left leg.  After examination, the neuropsychiatric 
diagnosis was that there was no evidence of specific 
neurologic disease found.  Similarly, the orthopedic 
diagnosis was that no orthopedic disease was present.  X-ray 
studies of the low back were negative for pathology.  

In a November 1977 statement, Dr. Rusan certified that the 
veteran had a back condition and arthritis in the back, which 
had existed during service and immediately on discharge from 
service. 

The claims file contains several lay statements, starting in 
October 1977, attesting that the veteran had had back 
symptoms for a number of years since leaving service.

The report of a December 1977 VA examination notes complaints 
of low back pain with radiation down the right lower 
extremity during and since service.  After examination, the 
diagnoses were chronic lumbosacral strain with apparent 
episodes of questionable sciatic neurosis; and no functional 
back impairment found at time of examination.  

Private medical records included a May 1992 report of a 
computed tomography (CT) scan of the lumbar spine, which 
indicated that findings were consistent with slight broad-
based disc herniation at L4-5.  At L5-S1, the findings 
indicated a slightly focally herniated disc.  At L3-L4 a 
small stenotic canal was noted.

In July 1993, the veteran was diagnosed with spinal stenosis 
with a herniated nucleus pulposus at L3-4 on the right, with 
significant sciatica.  Radiographic studies performed that 
month also showed some traction spurs evident on the right at 
L3-4, and some under-filling of the nerve root at L4-5.  A 
July 1993 private consultation report contained an impression 
of lumbar spondylosis with spinal stenosis and herniated 
nucleus pulposus at L3-4.  Later that month the veteran 
underwent a lumbar hemilaminectomy with medial fasciectomy, 
diskectomy and pedicle screw fixation and effusion at the St. 
Mary's Health Center.      

The claims file contains additional lay statements since 
January 1997, attesting to witnessing the veteran's inservice 
back injury and subsequent inservice treatment and symptoms.  

The veteran testified at a July 1998 hearing before the 
undersigned at a hearing in Washington, D.C.  He testified 
that his inservice back injury occurred during basic training 
when a sandbag fell on his back.  He testified regarding 
subsequent treatment and symptomatology during and since 
service. 

Recent evidence includes medical statements in August 1997 
and July 1998 from Edward L. Eyerman, M.D.  In the 
statements, Dr. Eyerman indicated that he had treated the 
veteran for low back trouble since May 1992.  He generally 
opined his belief that the veteran had been disabled since 
1953 due to his inservice back injury.  

Social Security Administration (SSA) records were received in 
March 1999, which essentially related to his claim for SSA 
benefits.

According to a March 1999 VA orthopedic examination report, 
the examiner reviewed the claims file, and questioned the 
veteran about his medical history.  He reiterated the 
veteran's medical history and noted Dr. Eyerman's findings.  
The examiner diagnosed lumbar spinal stenosis; status-post 
lumbar decompression for a herniated disc at L3-4 with lumbar 
spinal fusion.  The examiner elaborated that the veteran was 
disabled as a result of the lumbar surgery performed in 1993 
and a recently performed total knee arthroplasty.  The 
examiner opined that it was not likely that the current back 
disorder (herniated intervertebral disc L3-4 and spinal 
stenosis) would be related to the in-service symptomatology 
or to the claimed in-service back injury.  The claims file 
reportedly revealed a history of back injury significant 
enough to require hospitalization in 1954 although no 
neurologic deficits were found, and low back pain followed.  
A lumbar CT scan done in May 1992 showed congenital change 
(short pedicles), and degenerative change (facet degeneration 
and broad base disc herniation plus degeneration of L5-S1.)  
The May 1992 CT scan did not show a herniated intervertebral 
disc at the L3-4.

The examiner pointed out that it was not until a year later 
in July 1993 that a myelogram demonstrated an L3-4 disc 
herniation.  Spinal stenosis was also noted.  This L3-4 disc 
herniation noted in 1993 was not present in 1992.  Therefore, 
the examiner did not believe that a disc herniation at L3-4 
would have been present at any time prior to 1992 and even 
dating back to the time that Mr. [redacted] was in the service.

The examiner noted that the veteran did have a back injury 
and back pain while in the military, however, there was no 
neurologic deficit shown in the service medical records.  The 
examiner opined that it was reasonable to believe that over 
the passage of time, aging facet degenerative arthritis 
occurred as well as degenerative disc disease (as was noted 
on the CT scan in May 1992).  However, it was not until a 
year later that a disc herniation at L3-4 developed.  The 
lumbar spine fusion performed in 1993 would have been done as 
a result of the need for spinal decompression due to the 
congenital and developmental spinal stenosis.

The examiner indicated that the physical examination was 
limited due to the veteran's recent knee replacement surgery, 
however, he felt that he could respond to the Board's remand 
instructions.  The examiner noted that, despite the history 
of low-back pain that began in the military, the veteran was 
gainfully employed doing auto repairs and running a service 
station, and that he was clearly not disabled over the years.  
He became disabled following the 1993 surgery and continued 
to be disabled to this date.  X-rays revealed mild 
osteoporosis, degenerative disc disease, and post-operative 
changes at L3-4.  Based on his review of the x-rays, the VA 
examiner made no changes to his findings. 

In December 1999, the veteran appeared for a hearing before 
the undersigned in Washington, D.C.  He testified with 
respect to his claim for entitlement to service connection 
for a back disorder.  His friend, [redacted], accompanied 
him.  The representative contended that the RO did not review 
the entire file before making its decision, specifically with 
respect to the opinion provided by Dr. Edward Eyerman.  The 
veteran maintained that the March 1999 VA examination was 
inadequate because the examiner did not do a thorough job.  
The veteran recounted that the examiner hardly examined his 
knee and hardly asked him about the etiology of his low back 
trouble.  The veteran recounted that the VA examiner never 
asked him about his how he injured his back in service.  

Mr. [redacted] testified that he was a medical service corps 
officer, and as a civilian, he was a paramedic.  He reported 
that he was present during the examination, and that based on 
his experience, he did not believe that the VA examination 
was adequate.  Mr. [redacted] recalled that the veteran told 
the VA examiner how he hurt his back, but it appeared that 
the doctor did not react to the information, as if he had 
heard it before.  Mr. [redacted] recalled that the doctor told 
them that he had reviewed the file.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

After thoroughly reviewing the record, the Board finds that 
the preponderance of the evidence is against service 
connection for a back disorder.  To begin with, the service 
medical records fail to show that the veteran had a chronic 
back disorder during his tour of duty.  For example, the 
service medical records show that, while a herniated nucleus 
pulposus was suspected, it was not evident during a December 
1954 hospitalization.  Despite the veteran's complaints of 
back pain and various clinical impressions such as a possible 
herniated disc, a chronic lumbosacral strain and sacroiliac 
joint disease and left sciatic neuralgia, various x-ray 
studies of the veteran's back, to include one from December 
1954, were negative for pathology.  Furthermore, at discharge 
the appellant's spine, musculoskeletal and neurological 
systems were evaluated as normal. 

According to May 1962 VA neuropsychiatric and orthopedic 
examination reports, seven years after discharge, x-ray 
studies of the back were still negative, and there still was 
no evidence of specific neurologic or orthopedic disease 
found.  The Board finds these records to be compelling 
evidence of an absence of any continuity of symptomatology.  
Finally, the March 1999 VA examiner opined, in a detailed 
report based on a complete review of the claims file, that it 
was not likely that the current back disorder (herniated 
intervertebral disc L3-4 and spinal stenosis) was related to 
either in-service symptomatology or to the claimed in-service 
back injury.  The examiner noted that there was no x-ray 
evidence in service of low back pathology, or any evidence of 
any neurologic deficits.  Therefore, given that the veteran 
did not present a chronic back disorder in service, at 
discharge, seven years after discharge, and given that the 
preponderance of the evidence is against finding a link 
between any current back disorder and service the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

In reaching this decision the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 1999 U.S. App. Vet. Claims 
LEXIS 1396, at *8 (U.S. Vet. App. Dec. 29, 1999).  In light 
of the Court's decision, the impressions of low back pain 
reflected in the service medical records were at best 
diagnoses of pain without connection to an underlying 
condition supported by x-ray evidence or neurological 
impairment.  Therefore, the service medical records do not 
show that the veteran had a chronic back disorder in service.

Moreover, the Board finds the medical evidence submitted in 
favor of the veteran's claim is considerably less probative 
than the evidence against the claim.  For example, although 
Dr. Rusan certified in April 1962 that, shortly after 
discharge in August 1955 he treated the veteran for lumbar 
pain and muscle swelling, the doctor's letter lacks 
specificity and x-ray evidence to support his findings.  
Significantly, Dr. Rusan's letter is in direct conflict with 
the service medical records and the May 1962 VA findings, 
which were negative for a low back disorder based on x-ray 
evidence.  Thus, the Board finds that the service medical 
records and the April 1962 VA findings outweigh the probative 
value of Dr. Rusan's note by a preponderance of the evidence.  

Likewise, the Board finds that Dr. Rusan's November 1977 
statement linking a back disorder to service lacks probative 
value.  For example, Dr. Rusan certified in his November 1977 
statement that the veteran had a back condition and arthritis 
during service.  This, however, again conflicts with the 
December 1954 x-ray study and the May 1962 VA 
neuropsychiatric and orthopedic examination reports.  As 
noted above, there was no medical diagnosis supported by x-
ray evidence of chronic back pathology made by the service in 
December 1954 or by VA in May 1962. 

Moreover, there is no indication that Dr. Rusan had access to 
the service medical records on which to make an informed 
opinion as to the relationship between the veteran's reported 
low back disorder and service.  The Board notes that a 
diagnosis based solely on a history as related by the 
veteran, as it relates any current back disorder to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a back 
disorder; See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also 
LeShore v. Brown 8 Vet. App. 406 (1995).  Therefore, the 
Board finds that Dr. Rusan's November 1977 letter lacks 
probative value because he did not provide specific details 
or x-ray studies to support his finding that the veteran had 
a back condition and arthritis during service and immediately 
thereafter.

The Board also finds that the August 1997 and July 1998 
opinions provided by Dr. Eyerman lack probative value in 
light of the medical evidence of record because again there 
is no indication that Dr. Eyerman, who began treating the 
veteran in May 1992, had access to the veteran's service 
medical records or the May 1962 VA neuropsychiatric and 
orthopedic examination reports, in order to make an informed 
opinion with respect to the relationship between the 
veteran's current back disorder and service.  For example, 
Dr. Eyerman did not address the negative x-ray findings of 
the veteran's low back disorder in service and by VA in 1962.  
In other words, Dr. Eyerman's opinions are based solely on a 
history as related by the veteran, and therefore, they 
constitute no more than a transcription of a lay history, and 
therefore are not competent medical evidence of a 
relationship between service and a back disorder.  See 
Reonal.

With respect to the testimony provided by the veteran that he 
developed a back disorder as a result of service, the Board 
notes that, while he is certainly capable of providing the 
testimony offered in April 1999, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The same reasoning applies to the 
testimony provided by Mr. [redacted] and the lay statements 
submitted on his behalf.  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

The Board acknowledges that the veteran and Mr. [redacted] 
contend that the March 1999 VA examination was incomplete 
because the physician essentially spent no time examining, or 
talking to them about, the low back disorder.  The Board 
notes, however, that the VA examiner's written report is very 
thorough and detailed.  The examiner fully discussed the 
service medical records, the history provided by the veteran, 
and the post-medical service records, to include the findings 
made by Dr. Eyerman.  Furthermore, he noted that, although 
the physical examination was limited due to the veteran's 
physical condition, he could still reach an opinion.  
Finally, we do not find evidence that the examining physician 
was unduly influenced by either negative or positive comments 
concerning the claim which may or may not have been offered 
by the RO.  Rather, the opinion reflects a reasoned, 
reasonable and objective recitation of the facts resulting in 
a competent opinion as to the etiology of the disorder in 
light of all of the evidence of record.  Therefore, the Board 
finds that the March 1999 examination was more than adequate.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for a back disorder is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

